Exhibit 10.16a

 

NATIONAL FINANCIAL PARTNERS CORP.

2002 STOCK INCENTIVE PLAN

 

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

 

This Notice is to certify that the Participant named below has been granted the
number of Restricted Stock Units set forth below under the terms and conditions
set forth in this Notice. This Notice is subject to and incorporates by
reference the terms and conditions of the Restricted Stock Unit Agreement (the
“Agreement”), a copy of which is enclosed. Please refer to the Agreement and the
National Financial Partners Amended and Restated 2002 Stock Incentive Plan
document for an explanation of the terms and conditions of this grant and a full
description of your rights and obligations. You must sign the Agreement in order
for this Notice and grant to be effective. Please sign and date the Agreement on
the last page and return it promptly in the enclosed envelope.

 

Award Number:     Name of Participant:     Number of Restricted Stock Units:    
Grant Date:     Vesting Commencement Date:     Vesting Schedule:     Additional
Terms:   See the Restricted Stock Unit Agreement.

 